Case 6:19-bk-14667-MW          Doc 38 Filed 12/06/19 Entered 12/06/19 14:31:15                 Desc
                                Main Document    Page 1 of 3
   1   Wendy Locke (SBN 285202)
       wlocke@aldridgepite.com
   2   Joseph C. Delmotte (SBN 259460)
       jdelmotte@aldridgepite.com
   3   ALDRIDGE PITE, LLP
       4375 Jutland Drive, Suite 200
   4   P.O. Box 17933
       San Diego, CA 92177-0933
   5   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   6
       Attorneys for Movant Select Portfolio Servicing Inc. as servicer for U.S. Bank NA, successor
   7   trustee to Bank of America, NA, successor to LaSalle Bank NA, as trustee, for the Washington
       Mutual Mortgage Pass-Through Certificates, WMALT Series 2006-AR1 Trust
   8
                                   UNITED STATES BANKRUPTCY COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA (RIVERSIDE)
  10

  11    In re                                                  Case No. 19-14667-MW
  12    NIXON TIANGCO SY,                                      Chapter 7
  13                     Debtor.                               STATUS REPORT REGARDING
                                                               MOTION FOR RELIEF FROM
  14                                                           AUTOMATIC STAY
  15                                                           Hearing:
                                                               Date: December 10, 2019
  16                                                           Time: 9:00 A.M.
                                                               Ctrm: 225
  17

  18                                                           3420 Twelfth Street,
                                                               Riverside, CA 92501
  19
  20
                Select Portfolio Servicing Inc. as servicer for U.S. Bank NA, successor trustee to Bank of
  21
       America, NA, successor to LaSalle Bank NA, as trustee, for the Washington Mutual Mortgage Pass-
  22
       Through Certificates, WMALT Series 2006-AR1 Trust ("Movant") submits the following Status
  23
       Report regarding Movant’s Motion for Relief from Automatic Stay (“Motion”).
  24
                On August 6, 2019, Movant filed the Motion, seeking relief as it relates to the real property
  25
       located at 7413 Maggie Lane, Corona, California 92880 (the “Property”). (See Docket Entry No.
  26
       14).
  27
                On September 10, 2019, at the initial hearing on the Motion, Movant requested the hearing be
  28
       continued to allow the Chapter 7 Trustee Lynda T. Bui (the “Trustee”) an opportunity to market and

                                                         -1-
                     STATUS REPORT REGARDING MOTION FOR RELIEF FROM AUTOMATIC STAY
Case 6:19-bk-14667-MW        Doc 38 Filed 12/06/19 Entered 12/06/19 14:31:15                 Desc
                              Main Document    Page 2 of 3
   1 sell the Property. The Court continued the hearing to December 10, 2019. (See Docket Entry No.

   2 22).

   3          On December 6, 2019, the Trustee entered a Chapter 7 Trustee's Report of No Distribution,

   4 which indicates to Movant that the Trustee no longer intends to administer the Property. (See Court

   5 Docket Entry dated 12/06/2019).

   6          Movant is not pursuing an adequate protection order related to the Property.

   7          Movant requests that the Court rule on the merits of the Motion at the hearing on December

   8 10, 2019.

   9                                               ALDRIDGE PITE, LLP

  10

  11 Dated: December 6, 2019                       /s/ Wendy Locke
                                                   WENDY LOCKE
  12                                               Attorneys for Movant Select Portfolio Servicing Inc.
                                                   as servicer for U.S. Bank NA, successor trustee to
  13                                               Bank of America, NA, successor to LaSalle Bank NA,
                                                   as trustee, for the Washington Mutual Mortgage Pass-
  14                                               Through Certificates, WMALT Series 2006-AR1
                                                   Trust
  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                     -2-
                   STATUS REPORT REGARDING MOTION FOR RELIEF FROM AUTOMATIC STAY
        Case 6:19-bk-14667-MW                     Doc 38 Filed 12/06/19 Entered 12/06/19 14:31:15                                      Desc
                                                   Main Document    Page 3 of 3



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                       4375 Jutland Drive, Suite 200 P.O. Box 17933 San Diego, CA 92177-0933

A true and correct copy of the foregoing document entitled: STATUS REPORT REGARDING MOTION FOR RELIEF FROM
AUTOMATIC STAY will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 6, 2019          , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

U.S. TRUSTEE:                                        ATTORNEY FOR DEBTOR:                                   TRUSTEE:
ustpregion16.rs.ecf@usdoj.gov                        Rex Tran                                               Lynda T. Bui (TR)
                                                     rtran@chentranlaw.com                                  trustee.bui@shbllp.com


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

PRESIDING JUDGE:                                                                DEBTOR:
Honorable Mark S Wallace                                                        Nixon Tiangco Sy
United States Bankruptcy Court                                                  7413 Maggie Ln
Central District of California                                                  Eastvale, CA 92880
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 6135 / Courtroom 6C
Santa Ana, CA 92701-4593
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


August 6, 2019              Roberto Reyes                                                  /s/ROBERTO REYES
Date                         Printed name                                                         Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                         Page 12                                         F 4001-1.RFS.RP.MOTION
